Citation Nr: 0719181	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-08 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of legal entitlement to VA 
benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines in the service of the 
U.S. Armed Forces.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which found that new 
and material evidence had not been submitted sufficient to 
reopen a claim of legal entitlement to VA benefits.  

In July 2006 the appellant and his daughter testified before 
the undersigned sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  A July 1997 denial of eligibility for VA benefits, based 
on a lack of qualifying service, is final.

2.  Evidence submitted since July 1997 is cumulative or 
redundant, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence submitted since the final July 1997 decision, 
wherein the RO determined that the appellant did not meet the 
basic eligibility requirements for VA benefits, is not new 
and material, and the appellant's claim may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in regard to reopening claims, VA must inform the 
claimant of what information and evidence is necessary to 
reopen the claim and what information and evidence is 
necessary to establish entitlement to the benefit sought.  In 
this case, the appellant was provided notice on both of these 
aspects of his claim.  

In Kent, the Court also held that the VCAA requires VA to 
look at the bases for the denial in the prior decision and to 
respond with a letter describing the evidence necessary to 
substantiate the element or elements required to grant the 
claim that were found insufficient in the previous denial.  
An August 2003 VCAA letter informed the appellant that 
entitlement to benefits from VA is dependent upon a finding 
by the United States Department of the Army that an 
individual had valid military service in the Armed Forces of 
the United States.  This letter advised the appellant that 
his claim had been previously denied because his claimed 
service was not recognized by the service department, and 
provided notice on what would constitute "new" and 
"material" evidence as required to reopen the claim.  

A May 2006 VCAA letter reiterated what would constitute new 
and material evidence, the reason for the previous denial, 
and what information and evidence was required to establish 
eligibility for VA benefits.  The May 2006 VCAA letter 
satisfied the second and third elements of the duty to notify 
by informing the appellant that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing any necessary releases and enough information 
about the records to enable VA to request them from the 
person or agency that had them.  

Finally, with respect to the fourth element, the May 2006 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the fourth element of the duty to notify was 
satisfied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, some 
notice was provided after the AOJ decision.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
in this case was harmless.  In this regard, the appellant 
received complete VCAA notice prior to certification of the 
case to the Board.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VCAA notice.  Specifically, 
after the May 2006 VCAA letter, the appellant testified at 
the July 2006 Travel Board hearing.  As such, he has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, to decide the appeal would not 
be prejudicial to the appellant.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In the present appeal, the VCAA notice did not include all of 
the types of evidence necessary to establish the five 
elements.  However, this case is being denied based on the 
fact that there is no new and material evidence to establish 
that the claimant is eligible for VA benefits; therefore, it 
relates to status.  Despite the inadequate notice, the Board 
finds no prejudice to the claimant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2).  Moreover, § 5103A(f) 
states, "Nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  

The evidence on file does not indicate, nor does the 
appellant argue, that there remains any additional evidence 
which has not been collected for review.  The Board finds 
that there is no reasonable likelihood that any additional 
evidence is available for review.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002 & Supp. 2006).  Under that 
authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) 
and (c), to govern the conditions under which the VA may 
extend veterans' benefits based on service in the Philippine 
Commonwealth Army.  Those regulations require that service in 
the Philippine Commonwealth Army (and thus veterans' status) 
be proven with either official documentation issued by a 
United States service department or verification of the 
claimed service by such a department.  See 38 C.F.R. § 
3.203(a) (2006) (requiring service department documentation 
of service where available), § 3.203(c) (2006) (requiring 
service department verification of service where 
documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F. 3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2  Vet. 
App. 530, 532 (1992).  Thus, if the United States service 
department refuses to verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

In general, service before July 1, 1946, in the organized  
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerrilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits including disability 
compensation benefits authorized by Chapter 11, Title 38, 
United States Code.  See 38 U.S.C.A. § 107(a); 38 C.F.R. 
§ 3.40.  

The appellant initially filed a claim of entitlement to 
service connection for a number of medical conditions in 
November 1984.  He reported active service from November 1941 
to October 1945.  In support of his claim, he submitted the 
first page of an affidavit received at the RO in February 
1984, in which he stated that he was a U.S. Armed Forces for 
the Far East (USAFFE) reservist, and that he was a captured 
and escaped prisoner of war.  

A September 1985 response from the U.S. Army Reserve 
Personnel Center (ARPERCEN) in St. Louis, now the U.S. Army 
Reserve Personnel Command (ARPERSCOM) indicated that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerillas, in 
the service of the United States Armed Forces.  The RO denied 
the appellant's claim in November 1985, based on the fact 
that the records did not reflect recognized military service 
with the Armed Forces of the United States.  The appellant 
did not appeal this denial.  

The appellant made numerous applications to reopen his claim 
of entitlement to eligibility for VA benefits from June 1986 
to December 1996.  The December 1996 request was denied in 
July 1997.  The appellant expressed disagreement with this 
denial in August 1997, and was furnished with a statement of 
the case in September 1997.  He did not, however, submit a 
substantive appeal.  The governing regulations provide that 
an appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
issued, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  A rating action from which an appeal is not 
perfected is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New evidence" means evidence not previously submitted to 
VA decisionmakers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; "new and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

It has been held that, in determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When determining whether the appellant has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim on any basis, i.e., on the merits or denying 
reopening.  Evans v. Brown, 9 Vet. App. 273 (1996).  

After December 1996, the appellant filed a claim for service 
connection in February 2004.  The RO denied the claim in 
March 2004 because the appellant did not submit new and 
material evidence to establish legal entitlement to VA 
benefits.  The appellant subsequently submitted several 
affidavits from individuals who reported serving with the 
appellant during World War II.  A May 2004 letter from the RO 
informed the appellant that his claim remained denied because 
no new and material evidence had been submitted to establish 
entitlement to VA benefits.  

The appellant filed a notice of disagreement in June 2004, 
and was issued a statement of the case in July 2004.  The 
appellant perfected this appeal by filing a Form 9 in 
September 2004; however, in a November 2004 statement, the 
appellant stated that he was withdrawing his appeal of 
entitlement to VA benefits.  Later in November 2004, still 
within one year of notice of the March 2004 denial, the 
appellant submitted evidence which he described as material 
evidence regarding his case.  

Although the perfected appeal of the March 2004 denial was 
withdrawn, the Board finds that the appellant's submission of 
evidence he described as material later in November 2004 
served to reactivate the appeal.  M21-1MR, Part I, Chapter 
5(A)(2) (December 9, 2004) (formerly M21-1, Part IV, Chapter 
para. 8.35).  As such, the March 2004 denial did not become 
final, and the last final decision on any basis is the July 
1997 denial.  Therefore, the evidence to be considered for 
purposes of determining whether new and material evidence 
sufficient to reopen the claim has been received is the 
evidence that was associated with the record since July 1997.

Evidence of record at the time of the July 1997 denial 
included the first page of the appellant's affidavit, 
received in February 1984, in which he asserted Reservist 
service in the USAFFE and the September 1985 response from 
AR-PERSCOM, indicating no service as a member of the 
Philippine Commonwealth Army, including service in the 
recognized guerillas, in the service of the United States 
Armed Forces.  

Also of record was a complete copy of the appellant's 
affidavit, dated in November 1945, and received at the RO in 
February 1984, in which he provided more details regarding 
his service as a USAFFE Reservist, including being captured 
in December 1941 and being held prisoner for 10 days prior to 
escaping.  He denied any guerilla service and described 
various decorations, citations, and awards, including the 
Distinguished Unit Badge, Asiatic-Pacific Theater Medal, 
American Defense Ribbon, and Philippine Defense Ribbon.  

The claims file also included a photocopy of the appellant's 
discharge from the Philippine Commonwealth Army, a second 
response from the service department, received in October 
1986, which indicated that the evidence submitted was 
insufficient to warrant a change in the prior negative 
certification, and numerous statements from the appellant 
asserting that he was entitled to VA benefits based on his 
service.  In February 1992 the appellant submitted an undated 
newspaper article regarding VA benefits for Filipino World 
War II veterans, and in July 1993 he submitted a portion of a 
January 1993 bill regarding service in the organized military 
forces of the Government of the Commonwealth of the 
Philippines as active service for VA benefits.  

Evidence of record at the time of the July 1997 determination 
also included a 1943 certificate from the Chief of the 
O'Donnell Education Corps, of the Imperial Japanese Forces in 
the Philippines, which the appellant reported he was given 
upon release as a prisoner of war.  Finally, in June 1997, 
the RO received a third negative response from the service 
department, indicating that the evidence submitted was 
insufficient to warrant a change in the prior negative 
certification.  

Evidence submitted after the July 1997 denial includes 
statements from the appellant recounting his experiences 
during World War II, a copy of the appellant's affidavit 
initially submitted in February 1984, affidavits from 
individuals who reported serving with the appellant, a letter 
from the American Legion regarding a building fund campaign, 
an undated ex-POW questionnaire completed by the appellant, a 
copy of the appellant's discharge from the Philippine Army, 
statements from the appellant's physicians regarding his 
medical conditions, October 1954 correspondence from the U.S. 
War Claims Commission indicating receipt of the appellant's 
claim for compensation, an enlistment record reflecting 
enlistment in the Philippine Army Reserves in November 1941, 
and an order from the Secretary of National Defense reverting 
the appellant back to inactive status for the convenience of 
the government, effective in May 1946.  

Also associated with the record since the July 1997 denial is 
a March 2005 memorandum indicating that the records of those 
claiming service in the Commonwealth Army of the Philippines 
inducted into the United States Armed Forces in the Far East 
(USAFFE) and those claiming service in the organized guerilla 
forces are maintained by ARPERSCOM and that, unless a 
claimant reports personal data (such as name) which is 
different that that provided in a prior request for service 
verification, there is no value in resubmitting a request for 
re-verification.  This memorandum further states that 
documents issued by the Philippine Army or Philippine 
Veterans Affairs Office are of no value in establishing 
service unless they contain personal data which is 
substantially different than that previously provided to 
ARPERSCOM.  Finally, the memorandum noted that the service 
department had previously certified that the appellant had no 
valid military service in the Armed Forces of the United 
States.  

The appellant testified in July 2006 that he had World War II 
service from November 1941 to May 1946, and provided the same 
service number as had been previously submitted to the 
service department for certification.  

The Board finds that the duplicate copies of the appellant's 
affidavit and his discharge from the Philippine Army are not 
new as they were of record at the time of the July 1997 
denial.  In addition, the appellant's statements, his 
testimony, affidavits from individuals reporting service with 
him, and Philippine government documentation of his service 
are cumulative and redundant, and thus not new.  38 C.F.R. 
§ 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  

While the letter from the American Legion regarding a 
building campaign, statements from the appellant's physicians 
regarding his medical condition, and correspondence from the 
U.S. War Claims Commission are new, in that they were not 
previously of record, they are not material, as they do not 
constitute evidence from a United States service department 
which can verify the appellant's alleged service.  38 C.F.R. 
§ 3.203.  As such, no evidence has been submitted which 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Prior to the July 1997 denial, the United States service 
department provided three separate responses to requests for 
certification of the appellant's reported service.  These 
communications are binding on VA.  38 C.F.R. § 3.203, Duro, 
supra.  The appellant has not submitted evidence that shows 
the type of service necessary for VA benefits, or that would 
question or merit the service department's negative finding 
of qualifying service with the U.S. Armed Forces.  

Based on the foregoing, the Board concludes that the claim 
cannot be reopened because no new and material evidence has 
been submitted.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence not having been presented, the 
claim of legal entitlement to VA benefits is not reopened.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


